[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-11095                 OCTOBER 17, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                    D. C. Docket No. 05-20719-CR-DMM

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                   versus

CANDELARIO DE LA ROSA-PADILLA,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 17, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Candelario De La Rosa-Padilla appeals his sentence of 168 months of
imprisonment for conspiracy to possess and possession with intent to distribute

five or more kilograms of cocaine while on board a vessel. 46 U.S.C. App.

§ 1903(a), (j). Rosa-Padilla argues that the district court clearly erred during

sentencing when it denied him a minor-role reduction and that his sentence is

unreasonable. We affirm.

      We review the application of the sentencing guidelines by the district court

de novo and review findings of fact for clear error. United States v. Crawford, 407

F.3d 1174, 1177-78 (11th Cir. 2005). We review sentences for reasonableness.

United States v. Williams, 435 F.3d 1350, 1353 (11th Cir. 2006).

      The Sentencing Guidelines provide for a two-level reduction for a minor role

for a defendant “who is less culpable than most other participants, but whose role

could not be described as minimal.” U.S.S.G. § 3B1.2, cmt. n.5. Whether a

defendant is a minor participant is based on the criminal conduct for which the

defendant is held responsible. United States v. Rodriguez DeVaron, 175 F.3d 930,

940 (11th Cir. 1999). In a drug offense, the court may not consider the “greater

drug conspiracy” but only the conduct that determined the defendant’s base offense

level. Id. at 942. “[W]hen a drug courier’s relevant conduct is limited to [his] own

act of importation, a district court may legitimately conclude that the courier

played an important or essential role in the importation of those drugs.” Id. at



                                           2
942-43. Similarly, the defendant’s culpability is determined by comparison with

other participants in the relevant conduct. Id. at 944.

      Rosa-Padilla and several codefendants were arrested as they attempted to

transport approximately 2,600 kilograms of cocaine, and Rosa-Padilla’s relevant

conduct was limited to that cargo. Because evidence was presented that Rosa-

Padilla assisted in the navigation of the boat, recruited at least one other member of

the conspiracy to join, and was identified by his co-conspirators as the captain of

the “go fast” boat, the district court did not clearly err in determining that Rosa-

Padilla did not qualify for a minor-role reduction.

      We also conclude that Rosa-Padilla’s sentence is reasonable. “We are

required ‘to determine whether the sentence imposed by the district court was

reasonable in the context of the factors outlined in [18 U.S.C. § 3553(a)].’” Id.

(quoting United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.2005)).

Review for reasonableness is deferential, United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005), and “when the district court imposes a sentence within the

advisory Guidelines range, we ordinarily will expect that choice to be a reasonable

one.” Id.

      The transcript of the sentencing hearing reflects that the district court

considered the section 3553 factors and the arguments made by Rosa-Padilla



                                           3
regarding his background and personal characteristics. We cannot say that Rosa-

Padilla’s sentence, which falls at the low end of the undisputed guideline range, is

unreasonable.

      The sentence is

      AFFIRMED.




                                          4